TDCJ Offender Details d Page 1 of 2

%Z,¢ita%'o\

E rsch emma ~ m Naw offender search

   

T§xfa.sf~ QEFARTMEN'F m,=' C.Riw;lNA';L Jus"ncie

offender lnformation Details

S|D Number: 4 05214772

TDcJ Number: n ~ 01475914 \ \
Name: ` ` l BRloNEs,sTEvEN

Race: H

Gender: _ l\/| °'

DOB: 1976-01-27

Maximum S,entence Date: 2056-05-12

Current Faci|ity: _ l\/llCHAEL

Projected Release Date:‘ 2056-05-12

Paro|e E|igibi|ity Date: 2031-05-13

Offender Visitation E|igib|e: §

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL INFORMATION FOR SCHEDULED RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.

scheduled Re|ease Type: Wil| be determined when release date is scheduled
Schedu|ed Re|ease L°cati°m Wi|| be determined when release date is scheduled

 

 

b 'pa`ro|g:l_Rg\'/jewinformation

 

Offense History:

 

Offense Sentence Case Sentence (YY-NlNl-
Date ' Offen$e Date No. DD)

County

 

 

 

http://offender.tdcj .texas.gov/OffendcrScarch/offcnderDetail.action?sid=OSZ14772 ' 6/18/2015